Citation Nr: 0639249	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1991.  He died on September [redacted], 2003.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Columbia, SC Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal. 

In September 2005, the appellant testified before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

In August 2006, the Board referred the appellant's claim for 
a VHA opinion.  In October 2006, the Board sent a copy of the 
medical opinion to the appellant.  The claim has since 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in September 2003 and lists "DIC"/Acute blood loss as the 
immediate cause of death for acute lymphocytic leukemia.  
Other significant conditions contributing to death, but not 
resulting in the underlying cause of death, were hypertension 
and gastroesophageal reflux disease.  

2.  At the time of his death, the veteran was service-
connected for hypertension and bilateral knee strain, each 
assigned separate 10 percent disability ratings.  

3.  There is no evidence of a blood disorder, to include 
acute lymphocytic leukemia (ALL) and disseminated 
intravascular coagulation (DIC), or gastroesophageal reflux 
disease during service, and there is no competent medical 
evidence of record suggesting a relationship between the 
causes of the veteran's death and his active military 
service.

4.  The preponderance of the evidence is against a finding 
that the veteran's service connected disabilities either 
caused or contributed substantially or materially to cause 
his death.

5.  At the time of his death, the veteran did not have a 
permanent and total service-connected disability, and he did 
not die as a result of the service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service, did not cause or contribute substantially or 
materially to the cause of the veteran's death. 38 U.S.C.A. 
§§ 1110, 1131, 1310 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.312 (2006).

2.  The criteria for basic eligibility for DEA under Chapter 
35 are not met.  38 U.S.C.A. § 3500 (West Supp. 2005); 38 
C.F.R. § 3.807 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in December 2003 and April 2004 
letters.  Collectively, these letters informed the appellant 
to send any pertinent evidence in her possession to VA, 
informed her of the evidence required to substantiate the 
claim, the information required from her to enable VA to 
obtain evidence, the assistance that VA would provide to 
obtain evidence on the veteran's behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence.  Therefore, the 
Board finds that the appellant was provided with the notice 
required by the VCAA.

All available evidence pertaining to the appellant's claim 
has been obtained.  The claims folder contains the veteran's 
service medical records, a hearing transcript, medical 
treatise articles, as well as treatment records and medical 
statements from VA Medical Centers in Nashville, Tennessee, 
and Columbia, South Carolina.  

All obtainable evidence identified by the appellant relative 
to her claim has been obtained and associated with the claims 
folder, and neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the appellant in the development of the 
facts pertinent to her claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the denial of the appellant's claim, no 
additional disability ratings or effective dates will be 
assigned, therefore there is no prejudice to the appellant.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the current claim.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).



Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West Supp. 2005); 38 C.F.R. § 3.5(a) (2006).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005).  Regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  


Analysis

Review of medical evidence dated within months of the 
veteran's death reflects that in March 2003, he was admitted 
to the hospital due to ALL.  Initially, he responded well to 
therapy, but later relapsed and became refractory.  He died 
in September 2003.  

The veteran's death certificate lists "DIC"/Acute blood 
loss as the immediate cause of death for ALL.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause of death, were hypertension 
and gastroesophageal reflux disease.  

Initially, the Board notes that service connection for ALL 
had already been denied during the veteran's lifetime, in a 
July 2003 rating decision.  The veteran asserted that he was 
entitled to service connection for ALL, secondary to in-
service benzene exposure.  The RO ultimately denied the 
veteran's claim because there was objective evidence of ALL 
in service and no evidence showing that he was ever exposed 
to benzene during service.  

In this case, the appellant's primary assertion is that the 
veteran's ALL had its onset during service in the form of low 
back pain.  In support of her claim, the appellant submitted 
a June 2004 medical statement, in which a VA physician, Dr. 
Vusirikala, stated that the veteran suffered from chronic 
back pain during service, and opined that "[i]t is highly 
probable that this pain was related to the early stages of 
ALL.  Pain in the bones and joints is a common symptom of the 
disease."  The record also contains an August 2004 VA 
opinion in which the VA examiner disagrees with Dr. 
Vusirikala.  The August 2004 VA examiner noted that because 
the veteran presented to the hospital in March 2003 with 
severe low back pain at the time of his ALL diagnosis, there 
has been some suggestion that the veteran had low back 
complaints during service and that such complaints 
represented the onset of ALL.  The VA examiner stated that 
ALL is a very serious, aggressive type of hematologic 
disorder, which uniformly leads to death in a very short 
period of time, if untreated.  The examiner disagreed with 
Dr. Vusirikala, explaining that if the veteran had developed 
ALL manifested by low back pain during service, he would not 
have lived until 2003, without being treated.  

The Board is inclined to give greater weight to the opinion 
of the August 2004 VA examiner than to the June 2004 opinion 
provided by Dr. Vusirikala.  Significantly, the veteran's 
service medical records fail to show low back pain 
complaints.  Further, in arriving at the opinion that the 
veteran's ALL is not related to his period of service, the 
August 2004 VA examiner had the benefit of a review of the 
veteran's entire claims folder, to include Dr. Vusirikala's 
statement.  There is no indication that Dr. Vusirikala 
reviewed the veteran's claims folder, therefore his/her 
statement is considered less-informed.  Also, the August 2004 
VA examiner cited to specific medical evidence and provided 
supporting rationale.

During the veteran's lifetime, he was service-connected for 
hypertension and bilateral knee strain, each assigned 
separate 10 percent disability evaluations.  The Board 
acknowledges that hypertension is listed on the veteran's 
death certificate as an "other significant condition 
contributing to death, but not resulting in the underlying 
cause of death."  In October 2006, the "CCU" Director and 
Cardiology Staff from the VA Medical Center in San Juan, 
Puerto Rico provided an opinion with regard to any role the 
veteran's hypertension played in his demise.  The expert 
indicated that although hypertension was listed as a 
significant condition contributing to death, but not 
resulting in the underlying cause of death, the veteran's 
hypertension was not related, directly or indirectly, to the 
cause of the veteran's death.  In arriving at such opinion, 
the expert outlined the veteran's medical history and 
explained that during the veteran's pre-mortem care, the 
veteran did not have any issues related to hypertension.  In 
addition to reviewing the veteran's medical history provided 
in the claims folder, the expert also consulted hematology 
and oncology medical literature and was unable to find any 
documentation that related hypertension to the development of 
ALL.  The Board notes that the appellant has not submitted a 
medical opinion which reflects that the veteran's 
hypertension contributed substantially or materially to his 
death.  

Finally, the appellant does not assert and the evidence fails 
to show that the veteran's gastroesophageal reflux disease 
contributed to the veteran's death.  

While the appellant believes that service connection for the 
cause of the veteran's death is warranted, the Board notes 
that her opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).


Entitlement to DEA

For the purposes of DEA under 38 U.S.C.A. Chapter 35, a child 
or surviving spouse of the veteran will have basic 
eligibility for benefits where the veteran was discharged 
under conditions other then dishonorable, and had a permanent 
and total service-connected disability in existence at the 
date of death; or where the veteran died as a result of the 
service-connected disability.  See 38 C.F.R. § 3.807 (2006).

As noted above, the veteran died of a non-service-connected 
disability in 2003, approximately 12 years following his 
discharge from service.  At the time of the veteran's death, 
his combined disability evaluation was 30 percent.  The 
veteran was not in receipt of a total and permanent 
disability evaluation due to service-connected disability at 
the time of his death, and service connection has not been 
established for the cause of the veteran's death.  
Accordingly, the appellant does not meet the basic 
eligibility requirements for entitlement to Chapter 35 DEA 
benefits.  Where the law and not the evidence is dispositive, 
a claim should be denied, or the appeal to the Board 
terminated, because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against the claims for 
service connection for cause of the veteran's death and 
eligibility for DEA benefits, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2005).



ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim of entitlement to DEA under Chapter 35, Title 38, 
United States Code is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


